Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 1 of 13




         Exhibit A
       Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 2 of 13    1
     K7MKUFOC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNIFORMED FIRE OFFICERS
     ASSOCIATION, et al.,
4
                      Plaintiffs,
5
                 v.                                 20 CV 5441 (KPF)
6                                                   Telephone Conference
     BILL de BLASIO, et al.,
7
                      Defendants.
8
     ------------------------------x
9                                                   New York, N.Y.
                                                    July 22, 2020
10                                                  4:25 p.m.

11   Before:

12                        HON. KATHERINE POLK FAILLA,

13                                                  District Judge

14                                 APPEARANCES

15   DLA PIPER LLP
          Attorneys for Plaintiffs
16   BY: ANTHONY PAUL COLES
          COURTNEY SALESKI
17
     JAMES E. JOHNSON
18        Corporation Counsel of the City of New York
     BY: DOMINIQUE F. SAINT-FORT
19        REBECCA GIBSON QUINN
          Assistant Corporation Counsel
20

21   NEW YORK CIVIL LIBERTIES UNION
          Amicus
22   BY: CHRISTOPHER DUNN

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 3 of 13     78
     K7MKUFOC

1              Ms. Quinn, is there other information you want me to

2    be aware of?

3              MS. QUINN:    That is all that I'm aware of.

4              THE COURT:    Okay.

5              Did you make Mr. Coles aware of this before you told

6    me?   Is this the first time both of us are hearing this

7    information?

8              MS. QUINN:    This is the first time.       Unfortunately, I

9    just received this information now, not -- moments before the

10   call.

11             THE COURT:    Of course.    All right.    Thank you.

12             Let me, then, please go forward.        It's interesting.    I

13   had started -- in the hour that we were apart, I typed up some

14   notes for a decision, and I'm going to read it into the record

15   now, but I began the whole thing by noting that my focus was

16   based, in large measure, on the representations of Corporation

17   Counsel, that I have been, and, indeed, we have been, focusing

18   on the NYPD materials.

19             Let me just pause for a moment.        You're hearing both

20   demonstrators outside the courthouse and lightning and thunder

21   going on right now.     So, if I am occasionally interrupted, that

22   is why.

23             In any event, I've been focusing on the NYPD materials

24   because I understand, and I continue to understand, that the

25   FDNY materials are matters that are OATH matters that already


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 4 of 13   79
     K7MKUFOC

1    are, and have been previously, accessible by a website to which

2    I have been referred.      And I understood, as well, that the

3    focus of the DOCCS materials were substantiated, founded, and

4    final resolutions of complaints and that there was no problem

5    with those.    So, that leaves the NYPD materials.

6              And, as plaintiffs' counsel have described them for me

7    specifically, complaints that are unsubstantiated or unfounded,

8    those in which the officer has been exonerated, and those that

9    are, I'll say, pending -- we could also say nonfinal, as

10   well -- there was some discussion in the papers and a little

11   bit of discussion today about settlement agreements that were

12   entered into prior to June 12th of 2020, and as to those

13   materials, I am granting the temporary restraining order, and I

14   am enjoining the defendants and anyone acting in concert with

15   them from publicly disclosing those materials.

16             Now, we have this problem, because I initially noted

17   that there was a tranche of CCRB materials that falls within

18   the definition that I've just outlined that has been turned

19   over to the New York Civil Liberties Union, and it was my hope

20   that Mr. Dunn would consent, in the short term at least,

21   voluntarily to refraining from disclosing them any further than

22   they've already been disclosed internally or externally, and

23   that the New York Civil Liberties Union would agree that they

24   would not disclose them further.

25             Mr. Dunn, are you willing to make such a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 5 of 13   80
     K7MKUFOC

1    representation, or do I need to actually have findings on the

2    matter and an actual order of injunction?

3              MR. DUNN:    Your Honor, we are not prepared to agree to

4    that.

5              THE COURT:    Okay, fine.

6              Then, given what I've heard at this hearing, which

7    includes the rather curious timing and the remarkable speed of

8    the filing of your FOIL request and its response while they

9    were in discussion, hoping to forestall litigation, I am

10   ordering you not to disclose those materials any further than

11   you have internally or externally.        And I am ordering you to

12   advise those to whom you have disclosed them to not disclose

13   them further.    And if we have to have additional proceedings on

14   that, that's fine; you can write more substantial papers, and

15   we'll have a proceeding for that.        For now, that is the

16   temporary injunction.

17             Proceeding now to the law which explains what I have

18   just done:

19             A party seeking a temporary restraining order or a

20   preliminary injunction must show irreparable harm and either a

21   likelihood of success on the merits or sufficiently serious

22   questions going to the merits to make them a fair ground for

23   litigation and a balance of hardships tipping decidedly toward

24   the party requesting the preliminary relief.          I am quoting here

25   from Cacchillo v. Insmed, a Second Circuit decision reported at


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 6 of 13    81
     K7MKUFOC

1    638 F.3d 401.    Another example would be Waldman Publishing

2    Company v. Landoll, Incorporated, using the standard in the

3    context of a temporary restraining order.

4              Many courts have found, and have identified, the

5    showing of irreparable harm as the single most important

6    prerequisite for the issuance of a temporary restraining order.

7    And such harm must be shown to be imminent and not remote or

8    speculative and the alleged injury must be one incapable of

9    being fully remedied by monetary damages.         As one example of

10   that, I cite Local 1814, International Longshoremen's

11   Association v. New York Shipping Association, 965 F.2d 1224

12   (2d Cir. 1992).     And likelihood of success on the merits does

13   not require that the party demonstrate that it is an absolute

14   certainty, only that the probability of prevailing is better

15   than 50 percent.     On that last point, I am citing to and

16   quoting from Abdul Wali v. Coughlin, 754 F.2d 1015 (2d Cir.

17   1985).   To me, this particular motion rises and falls on the

18   irreparable harm element, and as I read through the papers of

19   both sides, which were very well written, especially given the

20   time crunches each side had, I was reminded of metaphors which

21   kept coming to mind involving horses, and barns, and milk that

22   is spilled and bells that have been rung, but the point of the

23   metaphors, and the reason they have relevance to this analysis,

24   is that if I don't stay -- at least enter a temporary

25   restraining order -- it would seem to me that the case is over.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 7 of 13    82
     K7MKUFOC

1    And it also, I've now been told, would have a dramatically

2    deleterious impact on the related arbitration.

3              Defendants don't actually really engage on this point.

4    They argue, instead, that any such harm would not be

5    irreparable or that it would be speculative, but accepting as

6    true the well-pleaded allegations of plaintiffs' pleading, and

7    reviewing the materials that I have received, and talking to

8    counsel today, I can't agree with that proposition.           I believe

9    there to be serious issues that transcend reputation, that

10   affect employment, that affect safety, and I am accepting those

11   harms as not speculative and imminent for purposes of today's

12   proceeding.    I'm not going to say that all of plaintiffs'

13   claims have equal traction, but I am going to say that they

14   have raised sufficiently serious questions going to the merits,

15   particularly on the contractual claims, and perhaps less so on

16   the constitutional claims, that a TRO is warranted.

17             Conversely, I do believe the public interests are not

18   disserved by any such TRO, and I don't believe that the

19   defendants are harmed by a brief delay in implementing the

20   disclosures that they've contemplated making post repeal of

21   50-a if, indeed, we ultimately conclude that the plaintiffs

22   have alleged a viable claim.

23             The next issue for me is that of discovery.          But,

24   actually, before I get to that, I do have to, I suppose, speak

25   about injunctive relief.      So, it was easy enough to say don't


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 8 of 13     83
     K7MKUFOC

1    disclose anything further, but now I understand that the CCRB

2    has done just that.     So, I'm going to have to order them to

3    change their trial calendars to go back to the way that it was

4    prior to the repeal, where there was a date, a precinct, and an

5    incident as described using the FADO, F-A-D-O, metric, without

6    reference to the name of the officer.        And I'm sure they will

7    be able to do that promptly.

8              So then the next issue is that of discovery, and I

9    must say my initial inclination was not to schedule discovery,

10   but given what has become evolving answers to questions that

11   I've posed during this proceeding, including an evolution of an

12   answer while I was on a break writing this opinion, and

13   accepting, as well, plaintiffs' counsel's assertion that he

14   received still different answers when he asked the questions of

15   affected parties, and when folks affiliated with his clients

16   made those requests of the affected parties, I'm going to allow

17   limited discovery over the next approximately two weeks, to

18   conclude on August 7th of 2020.       To my mind, the areas of

19   discovery that matter include the following:          A final answer

20   from each of the organizational defendants concerning precisely

21   what materials are contemplated to be disclosed, in what

22   format, where they will be disclosed, and when that disclosure

23   is to take place.     And I believe, as well, there can be limited

24   discovery into the timing or the circumstances of the CCRB's

25   response to the FOIL request.       I'm candidly less interested in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 9 of 13       84
     K7MKUFOC

1    Mr. Dunn's request inasmuch as he basically has given me an

2    explanation of it today.      I am trying to figure out how the

3    CCRB broke land speed records in order to provide an answer to

4    it.   If the plaintiffs want additional discovery -- I

5    understand they've already propounded certain requests -- they

6    are invited to meet and confer with defendants, and they can

7    come to me with disputes, but, of course, that's got to be done

8    very quickly.

9              So the issue, then, is how long is this TRO to last?

10   Under Rule 65 of the Federal Rules of Civil Procedure, the

11   order expires at the time after entry not to exceed 14 days

12   that the Court sets unless before that time, the Court, for

13   good cause, extends it for a like period or the adverse party

14   consents to a longer extension, and the reasons for extension

15   must be entered on the record.

16             I am going out slightly longer.        The preliminary

17   injunction hearing in this case will take place on Tuesday,

18   August 18, at 2:00 p.m.      I'm going out slightly longer than the

19   14 days, for several reasons, but principally two.           The first

20   is the fact that I have allowed discovery, limited discovery,

21   in this case.    The second is that I can already foresee delays

22   and difficulties in getting that discovery and getting the

23   materials together for the preliminary injunction hearing

24   occasioned by the COVID-19 pandemic and folks who have issues

25   in getting to their offices.       So, for those reasons, I'm going


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 10 of 13      85
     K7MKUFOC

1    out slightly beyond the 14 days.

2              Now, the parties have made their cases to me orally

3    and in writing.    It may be that supplemental briefing is

4    necessary after discovery.      I suspect both sides will feel that

5    it is.   If you feel the need to submit additional briefing to

6    me, I'd ask you to keep it as simple as possible, not to repeat

7    yourself, and to submit it by August 14th of 2020.

8              Mr. Dunn, I did want to hear from you, sir, as well,

9    in connection with this proceeding.        Just looking at the

10   calendar, perhaps the 14th may not give you sufficient time,

11   but let me talk to you on that point.        It seems to me,

12   Mr. Dunn, that you don't need to consult with the parties as

13   much as to provide your organization's thoughts on the law and

14   how it should be applied to the facts of this case.

15             So, may I ask for your amicus brief, as well, on the

16   14th, or is that an impossibility?

17             MR. DUNN:    Your Honor, that is fine, of course.          But I

18   would -- if you would allow, I do ask that you give me an

19   opportunity to address the order that you have directed towards

20   us.   I did not have any opportunity to address it during the

21   arguments.    There's no briefing on this, and we are not a party

22   to this action.    The Court doesn't have any jurisdiction over

23   us.   I would like to at least be able to address to you my

24   considerations around that because I don't believe there's any

25   basis for this Court to order any relief against NYCLU at this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 11 of 13   86
     K7MKUFOC

1    point.

2              THE COURT:    Sir, I actually would welcome the

3    opportunity to have briefing on that.        I suspect that you're

4    not going to have any disputes with defendants.

5              Can I ask you to work with plaintiffs' counsel to put

6    together a highly expedited briefing schedule that works for

7    both of you?    And can I ask you, at least for now, to abide by

8    my instructions, even if later, I agree with you that I don't

9    have the jurisdiction to issue them?

10             MR. DUNN:    Well, your Honor, frankly, I've appeared in

11   this court -- I have not appeared before you -- I'm very

12   mindful of a request like that, but I'm sure, as you

13   appreciate, we are not a party to this litigation.

14             THE COURT:    All right.

15             MR. DUNN:    I don't think it's a novel thought to

16   say -- I say this with all due respect -- the Court doesn't

17   have any jurisdiction over the NYCLU as a nonparty, and so I

18   would submit to you that I understand what you're saying and

19   the request, but I don't believe there's any basis for any

20   valid order, given we're simply not a party.

21             THE COURT:    I'm going to ask you, please, to never use

22   the construction "with all due respect" whenever speaking with

23   me because that always is followed by some expression of

24   disrespect.    So just don't do it.

25             MR. DUNN:    Okay.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 12 of 13       87
     K7MKUFOC

1              THE COURT:    Give me something tomorrow, and I'll get

2    something from plaintiffs, if plaintiffs want to say anything

3    within a day, and I'll rule on it.        I do want to hear from you

4    on it, sir, most definitely.

5              MR. DUNN:    Okay.    Well, I will do that, of course, but

6    I guess what I am saying to you is, right now, the Court, as

7    far as we are concerned, has no jurisdiction over us

8    whatsoever.

9              THE COURT:    Okay.

10             MR. DUNN:    And an order from you, I don't believe

11   there's any basis for that to have any legal effect since we

12   are a stranger in terms of being a party to the Court.

13             THE COURT:    I do understand your position, sir.          I

14   want to see it executed in writing.        Are you willing to do

15   that?

16             MR. DUNN:    Of course.

17             THE COURT:    All right.

18             I know, and you're going to keep telling me, we're

19   going to get into an infinite loop here, sir.         I appreciate

20   your view that I have no jurisdiction -- I might even come to

21   agree with you -- I want to see something, I want to have

22   something other than an hour or two of oral argument on things

23   that don't quite necessarily touch on this issue, sir.

24             MR. DUNN:    I understand completely.      I'm put in a very

25   awkward position because you are issuing something you are


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cv-05441-KPF Document 43-1 Filed 07/29/20 Page 13 of 13        88
     K7MKUFOC

1    describing as an order that binds the NYCLU and -- well, you

2    understand our position.       So I hear what you're saying.         We

3    will, of course, submit something tomorrow, but I must say, in

4    all my years of practice, I've never faced this situation where

5    we have a Court directing us to do something when we are not a

6    party to a litigation or a case that is actually before the

7    Court.

8              THE COURT:     No, sir, sure.    I guess the issue is

9    earlier on in my decision, I did make a factual finding that

10   you were acting in concert with the defendants, and I thought

11   that would have been enough.

12             MR. DUNN:    I see.    Okay.   I didn't understand you to

13   be making that finding.

14             THE COURT:     Oh, no, I am, I am.     It is made.    And if

15   that changes your arguments, that's fine, too.

16             So, are you technically a party to this litigation,

17   sir?   You are not.    Did I making a finding that you are acting

18   in concert with the defendants on disclosure of this

19   information?    I did.

20             MR. DUNN:    Okay.

21             THE COURT:     All right.   But if you want to write me

22   about why that's absolutely wrong, sir, it's not my intention

23   to get things wrong, it's my intention to get things right, but

24   I certainly would like to hear from you before making any

25   further decision.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
